DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ammann (6,280,124) in view of Kobayashi et al. (2006/0168745).

 	Regarding claims 1 and 20, Ammann teaches an actuator and control method for the actuator, comprising: 
a rotary motor (1 item 6) including a rotary mover (fig. 1, item 6r) with a rotational axis (fig. 1, axis generally denoted by K), the rotary mover being configured to rotate around the rotational axis (cols. 1-2, lines 65-47); 
a spline member (fig. 1, item 7) including 
a first member (fig. 1, upper portion of spline 7 connected to rotary motor) that receives torque from the rotary mover to rotate around the rotational axis (see fig. 1), and 
a second member (fig. 1, lower portion of spline member 7 connected to upper portion of linear mover) that reciprocates on the rotational axis (see fig. 1), and receives torque from the first member to rotate around the rotational axis (see fig. 1) 
a linear motor (fig 1, item 4) including
a linear mover (fig. 1, item 4n) that receives torque from the second member to rotate around the rotational axis (see fig. 1), and 
a linear stator (fig. 1, item 4s) that provides driving force along a direction of the rotational axis to the linear mover (cols. 1-2, lines 65-47); and 
an output part (fig. 1, every part of spindle after linear mover) to be driven by the rotary motor and the linear motor, the output part being disposed at an end of the linear mover (cols. 1-2, lines 65-47), 
the linear mover penetrating the linear stator in the direction of the rotational axis (see fig. 1), and the linear mover being configured to rotate around the rotational axis with respect to the linear stator (cols. 1-2, lines 65-47)

Ammann does not teach wherein a flange is provided at an upper end of the second member and an elastic member is disposed between the flange of the second member and an upper end of the first member. Kobayashi teaches this (Kobayashi, see fig. 1, Note that if the second member is taken to be item 21/24/28/29 along with flange into which spring 9 is inserted, and first member is taken to be member including rib 9 just above motor 31, the spline can be said to have a first member and a second member with the flange and the elastic member in the claimed positions). It would have been obvious to one of ordinary skill in the art to add the flange/elastic member arrangement disclosed by Kobayashi to the device disclosed by Ammann because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because the elastic member arrangement disclosed by Kobayashi was well known in the art at the time of invention to serve as a shock absorber between actuators having different motions, it would have been obvious to add such a shock absorber to Ammann to dampen the effects of the linear movement of the linear mover on the rotary mover.
(Examiner understands that Kobayashi is directed to a linear mover and a vibrational mover. Nonetheless, Examiner maintains that to add Kobayashi’s shock absorber between any two actuators with different movement characteristics would have been obvious).  	Regarding claim 2, Ammann in view of Kobayashi teaches the actuator of claim 1, wherein the rotary motor further includes a rotary stator (Ammann, fig. 1, item 6) that allows the rotary mover to rotate around the rotational axis (Ammann, see fig. 1), and the rotary stator houses therein one end of the rotary mover in the direction of the rotational axis, another end of the rotary mover in the direction of the rotational axis being disposed outside of the rotary stator (Ammann, see fig. 1). 	Regarding claim 3, Ammann in view of Kobayashi teaches the actuator of claim 1, wherein the linear stator includes a permanent magnet, and the linear mover includes a coil (Ammann, cols. 1-2, lines 65-47) that makes magnetic force act on the permanent magnet (Ammann, cols. 1-2, lines 65-47). 	Regarding claim 4, Ammann in view of Kobayashi teaches the actuator of claim 2, wherein the linear stator includes a permanent magnet, and the linear mover includes a coil (Ammann, cols. 1-2, lines 65-47)  that makes magnetic force act on the permanent magnet (Ammann, cols. 1-2, lines 65-47). 	Regarding claim 5, Ammann in view of Kobayashi teaches the actuator of claim 1, wherein the linear mover includes a permanent magnet, and the linear stator includes a coil that makes magnetic force act on the permanent magnet (Ammann, cols. 1-2, lines 65-47). 	Regarding claim 6, Ammann in view of Kobayashi teaches the actuator of claim 2, wherein the linear mover includes a permanent magnet, and the linear stator includes a coil (Ammann, cols. 1-2, lines 65-47) that makes magnetic force act on the permanent magnet (Ammann, cols. 1-2, lines 65-47). 	Regarding claim 7, Ammann in view of Kobayashi teaches the actuator of claim 1, applies force to the linear mover from one end of the linear mover toward another end of the linear mover in the direction of the rotational axis (Ammann, cols. 1-2, lines 65-47).

Regarding claim 11, Ammann in view of Kobayashi teaches the actuator of claim 5, wherein the linear mover and the second member are arranged in the direction of the rotational axis, and the linear mover and the second member are integrated (Ammann, see fig. 1). 	Regarding claim 13, Ammann in view of Kobayashi teaches the actuator of claim 11, wherein the linear mover is a non-magnetic body (Ammann, see fig. 1, Note that the interior of rotor of linear motor is inside the magnets, and not magnetic itself). 	Regarding claim 15, Ammann in view of Kobayashi teaches the actuator of claim 11, further comprising a guide part (Ammann, fig. 1, housing within which linear mover moves) of guiding the linear mover or the output part moving along the rotational axis (Ammann, see fig. 1). 	Regarding claim 17, Ammann in view of Kobayashi teaches the actuator of claim 13, further comprising a guide part (fig. 1) of guiding the linear mover or the output part moving along the rotational axis (Ammann, fig. 1).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ammann in view of Kobayashi as applied to claims 2, 3 and 5, respectively, and further in view of Kosmowski (4,869,626).
 	Regarding claims 8, 9 and 10, Ammann in view of Kobayashi teaches the actuators of claims 2, 3 and 5, respectively. Amman in view of Kobayashi does not teach wherein the elastic member of applyies force to the linear mover from one end of the linear mover toward another end of the linear mover in the direction of the rotational axis. Kozmowski teaches this (Kosmowski, col. 16, lines 32-33, springs). It would have been obvious to one of ordinary skill in the art at the time of invention to add the elastic member disclosed by Kosmowski to the device disclosed by Ammann because doing so would allow for the tool to be biased in a direction thereby serving as a shock absorbing element. 	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853